PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/013,302
Filing Date: 4 Sep 2020
Appellant(s): Johnson Controls Technology Company



__________________
James M Campbell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05-27-2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12-27-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
    /*************************************************************/
(A)	Appellants have submitted that Masuoka and Torre-Bueno fail all together in meeting the feature recited as “simulation of one or more conditions of a building” based on both “the one or more algorithms and the updated building model” in the sense that 
a) per Masuoka (Applicant's Remarks pg. 11), the “minimization algorithm” is performed after the prediction-based model simulations are run (to identify a optimal parameter set) and that the model simulations are not “based on” the algorithms, and 
b) per Torre-Bueno (Applicant's Remarks pg. 12-14), iteratively run simulations are based on selective “unknown simulation parameters” rather than on “one or more algorithms”, nor are the iterations for performing simulation of the building conditions as recited.
	As for a)
	In interpretating the language of “perform a simulation of one or more conditions based on the one or more algorithms and updated building model’, the prosecution has identified an act of simulating conditions of a building per effect of using one or more algorithms (i.e. received algorithms for controlling said conditions) as well as the updated state of a building model which as been edited via a user interface.
	The obviousness rationale using teachings by Masuoka and Torre-Bueno has been geared to address features 
	(i) receive one or more algorighms controlling conditions of the building based on the building model;
	(ii), perform a simulation of the one or more conditions based on the one or more algorithms and the updated building model.
	Per broad reasonable interpretation, the simulation performed on one or more conditions (as recited) has not made it clear (emphasis here) whether the received (one or more) algorithms are to be run first, before the simulation of the conditions is to performed.
	The simulation of one or more conditions has been interpreted as an execution that is combining an updated model with effect of (one or more) parameter control algorithms according to which algorithmic execution is intertwined with simulation of control parameters and latest/updated edits and settings of a (building) model, the model simulation and algorithm runs broadly construed as a combination instance as part of iterative execution scheme made on basis of continuous model update and having no distinct time/phase separation.
	Therefore, alleging that one or more control algorithms performed in Matsuoka (for seeking a optimum set of parameter) are not done prior to running a model simulation is deemed an attempt to stretch a semantic that does not have a face value support in the claim language.  In fact, the claimed language on “perform a simulation … of conditions” never establishes that (one or more) algorithms for controlling building conditions are to be completed before the simulation on building conditions can begin.  That is, running algorithms (to test candidate controls and parameter setting) as part of an overall model simulation constitutes one interpretation attributable to the language expressed as “perform a simulation of the one or more conditions based on the one or more algorithms”.
	For instance, in Matsuoka, the seeking of a optimal set of parameter utilizes a prediction model simulation that operates with iterative reconfiguration of conditions or control schedule, continuous updates (see Matsuoka: claim 7; para 0128; user input, adjusted setting – para 0067; user to make adjustments – para 0076; schedule …set by a user – para 0115; setpoint schedule … input to a predictive model – claim 3, pg. 21) made to the model based on whether a parametric candidate run (or algorithm) from a first setting (a candidate setpoint) run yields satisfactory results indicative of the optimal set/cost function, or else, using a second setpoint parametric run (Fig. 9A-9D) to further seek a solution to a  minimization purpose of the model (para 0012).  Hence, intertwining of parametric runs underlying a model simulation which operates via iterating changes to each (candidate) setpoint runs intersperced with evaluation of a cost model after each run entails a simulation of conditions based on one or more algorithms and state of an updated model, where each algorithm underlying the prediction model is configured with a first or second changes made to the parametric setting via a user interface.
	Appellant’s raise of a time distinction/sequencing between performing a simulation and performing one or more algorithms is deemed largely inconclusive.
	In other words, one would be motivated to use the iterative model update and setpoint runs by Matsuoka model simulation to support obviousness to (i) receive one or more algorighms and (ii) perform a simulation from above.
	As for b)
	Torre-Bueno discloses evolutionay algorithm (para 0034) associated with a building model (para 0041, 0044) for use in running simulations of parameters according to which, iterative execution of successive realized model values or displayed results (Torre-Bueno: para 0024) can be augmented or re- adapted based on energy and weather conditions, for effect to match predicted settings with obtained values according to the the condition reconfiguring made to the model.  Hence, integrating an iterative simulation scenario with an evolving algorithm whereby to reconfigure execution of model discloses effect of simulating a model in accordance to configured parameters, re-adapting model settings per an incremental trial runs approach underlying an evolutionary or optimization algorithm is recognized.
	In reply to appellant’s allegation that no part in Torre-Bueno simulation and trial runs is there evidence that the evolutionary algorithm actually performs simulation of building conditions (Applicant's Remarks pg. 13 bottom), or control thereof, so that the simulation is based on the algorithm as claimed (Applicant's Remarks pg. 14), it is noted that the evolutionary approach by Torre-Bueno is about simulation of parameters via iterations of building models, wherein the iterations are progressing via generated algorithms (para 0007; simulation based on evolutionary algorithms – para 0035-0036) to correlate predicted performance against actual output of the simulated parameters in relation to seeking beneficial cost and energy-related optimization (para 0008-0009), using a energy simulation tool implemented as model having parameters associated with a plurality of controls (see condenser control, flow control, zone controls, demand limiting controls - para 0025; settings, timing controls – para 0038; see controls in the Appendix – para 0142).  Hence, simulation of parameters associated with controls of a building model using iterated executions in terms of generated algorithms evidence the fact that the evolutionary approach by Torre-Bueno utilizes iterative execution of simulated parameters effecting various controls (and condition parametering) on a builidng model, each iteration implemented with one algorithm among the plurality thereof (see para 0035-0036). 
	Appellant’s raise of a non-association between a building model simulation and evolutionary algorithm (by Torre-Bueno) is deemed largely inconclusive, and Appellant’s assertion that algorithm in Torre-Bueno is not about controlling conditions of a building model is not commensurate with the fact that simulated parameters according to Torre-Bueno algorithms (para 0007, 0035, 0036) are about controls over a myriad of equipment and settings (see para 0025, 0142).
	In other words, one would be motivated to use the iterative model simulation and parameter simulating algorithms by Torre-Bueno to support obviousness to (i) receive one or more algorighms and (ii) perform a simulation (based on the algorithms) from above.
(B)	Applicants have submitted that for the rejection of claim 4, the causal relationships proffered from Mackay ontological models (incorporated with Ray) allow dissimilar objects of a tree hierarchy to be related for flexibility faciliting description of possible connection between building elements, and as such, the level of constrained or non-constrained element of the tree hierarchy for ease in describing the ontology is not the same as hierarchy that is constrained by permissible connections formed from different building elements; and as such (Applicant's Remarks pg. 15-16), Mackay hierarchy connection constraints cannot be teaching or suggesting “building management system allows some connections but not other connections based on some connections allowed” of claim 4.
	The management in Mackay query and use of causal relationship model is about identifying whether elements of different building can be related or added to a common control, to ease flexibility in functional implementation and description of a ontology model, where identity of a property and a control value constituting a queried constraint can be filtered or arranged to possibly set a property with a control provision of a service (para 0070-0078; Fig. 5-6) or element/functional mapping (para 0032-0036).  Clearly, constraints relating a property to a control value being queried and analyzed as a constraint that possibly allow the property to be supported by a control value (temperature) entails that some connection between entities of a builing model ontology can be permitted whereas some other connection cannot be possible; i.e. a match between a value and a property ID constituting a permitted connection, and a non-match or non-permitted connection constituting a causal relationship that fails the filtering effect.
	The claim language recited as “connections between the building elements … controlled by the model” cannot be compellingly different from the relationships model by MacKay showing of causal dependency in Figs 1D, 2A, 2B; whereas the limitation recited as “allows some connections but not other … by the building model” is not provided with sufficient details (emphasis here) for it to distinguish from the constraints filtering and tree relationships querying that relate a building elements with a function expressed as temperature/value as part of MacKay’s element/functional mapping and constraints evaluation.
	Therefore, obviousness of the feature recited as “allows some connections but not other … by the building model” is maintained.
( C )	Applicants have submitted that for claim 6, Ray concern for generating alarms related to equipment (building component’s temperature), preventive measures, or maintenance tasks cannot be sufficient to render obvious Appellant’s “attribute options” that addresses “out of service data range” situation that entails “one building element will not be operating”, unless impermissbile hindsight has been used by the prosecution (Applicant's Remarks pg. 17-18). 
	Broad interpretation of out of service date construed under the concept of period of time that a component will not be operating can be reasonably be equivalent to a time point where repairing or replacing a component is critical or due, such that beyond that critical/alarming point the component will not be likely to operate.
	A building component being tracked via measured and real time metrics can indicate a situation or security issue where service maintenance or preventive measure would be required.  For instance, preventive measures and maintenance tasks for replacing a system or an equipment (para 0035) is due to a raised alert indicated graphically by the BMS UI and alarm GCE (see Fig. 5D) framework by Ray where recognized events from sensor metrics or diagnostic faults related to both the HVAC equipment and control settings (para 0031-0032, 0038-0039) as part of a graphical data identification service, cause activities to be initiated by the interactive users (Fig. 4-11) so that corrective actions can be conducted.  Therefore, indication provided in the use of Ray’s GCE visualization for initiating a replacement of an equipment entails that a GUI type action for fixing a service or replacing an equipment is associated with a pressing concern that a building component or HVAC equipment will not be operating, i.e. the user action driven by a alert/recognition that a service time is due.
	Therefore, one would be motivated to use the interactive maintenance aspect in Ray’s GCE and visual service identification therein as a preventive or alert-triggering framework by which UI option and user action fall under the concern for a repair or replacement measure to be made to a building functional component or equipment according to an alarming state or a servicing time that is due.
	Thus, Appellant’s allegation that Ray’s graphical provision for enabling preventive measures or replacement of equipment cannot be sufficient to suggest out of service date or time range beyond which the component will not operating to support obviousness of claim 6 is deemed non-persuasive.  Moreover, the teachings by Ray as effective support to render claim 6 obvious factually proves that impermissible hindsight use by the Office as alleged by Appellant is groundless. 
( D )	Applicants have submitted that in regard to the “connection wires” indicative of a flow of a resource between the building elements and “connection wires” associated with a “color” indicative of a resource of a particular type in claim 8, the GCE presentation by Ray to provide BMS options to perform flow tracking and diagnostic and apply a color change to a visual alert cannot be same as providing “connecting wires” as indication of flow of resource (between building elements) in accordance with “wires” comprising a “color” indicative of a resource type as recited in claim 8; nor can the fault indicia via a coler change in Ray sufficient to fulfill the “connection wires” indicative of resource flow and color indicative of a resource type in claim 8, unless impermissible hindsight be utilized by the prosecution (Applicant's Remarks pg. 20-22)
	A causal relationship construed as one or more graphical connections between entities of a hierarchy of components pertinent to a building model in Ray can be viewed as a visual or interactive links between elements of a tree where causal dependency analysis (Ray: para 0068-0070; Fig. 11) in terms of constraints that can be evaluated to track correctness or significance of edges relation (see para 0087; Fig. 13) among the tree of building elements, and to raise advent of a alarm based on that relationship. For instance, representation of this causal dependency is part of a wireframe or cutaway view of the building (see Ray: para 0083) and each representation of this edge-based relationship can be expressed as one element (or wire) of this wireframe (emphasis here); hence tree representation of dependency flow among building elements in terms of wireframe so that one relationships indicative of a underlying alarm can be expressed as wire (among a wireframe) endowed with a typical color signifying a event or a particular type of resource such as an alarm is recognized.
	Therefore, for rendereing connection wires obvious. one would be motivated to use the wireframe expression of flow relationship and dependency analytics in Ray’s GCE approach to implement connectivity among the building elements in terms on inter-connected wires, the relationship associated therewith in terms of edge events or particular resource type such as a alarm indicative of a particular relationship change between two building element connected in the wireframe expression as set forth above.
	That is, the use of wireframe and causal analytics and inter-element relationship diagnostic derivation based thereon to provide coler change indicative of a alarm type of resource as set forth above is deemed sufficient a teaching to support the Office action raionale in rendering relational flow among “connection wires” and color associated with a particular resource of claim 8.  Moreover, the teachings by Ray as effective support to render the “connection wires” in claim 8 obvious factually proves that impermissible hindsight use by the Office as alleged by Appellant is without ground.
(E) 	Applicants have submitted that by virtue of Torre-Bueno not disclosing “simulation of the one or more conditions” in use “one or more algorithms and updated building model”, the obviousness-type Double Patenting Rejection using Torre-Bueno to allegedly complement the deficiency of Ray should be reversed (Applicant's Remarks pg. 23)
	The allegation on Torre-Bueno has been addressed in section A(b) from above, and in view of the non-persuasiveness of Appellants arguments set forth therewith, the prosecution cannot perceive possble grounds by which the outstanding Double Patenting Rejection can or should be reversed.
	/**********************************************************************/
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TUAN A VU/Primary Examiner, Art Unit 2193
                                                                                                                                                                                                        Conferees:
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.